UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 – QSB/A Amendment No. 2 [mark one] x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-142856 1st Home Buy & Sell Ltd. (Exact name of registrant as specified in its charter) Nevada APPLIED FOR (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 14199 – 32A Avenue, Surrey, BC CANADA V4P 3P4 (Address of principal executive offices including zip code) (604) 541-4173 (Registrant’s telephone number, including area code) CSC Services of Nevada, Inc., 502 E. John Street, Carson City, NV 89706 (Name and address of agent for service) (775) 882-3072 (Telephone Number, including area code, of agent for service) with a copy to: Luis Carrillo, Esq. SteadyLaw Group, LLP 501 W.
